Mr. J. Hexdeneeldt
delivered the opinion of the Court.
Mr. Ch. J. Murray concurred.
There is nothing in the record which shows the-character of the proposed amendment to the answer, and we ava *332[332] therefore * unable to say that the Court erred in-refusing the application to amend; the presumption is the other way.
The evidence, which is excluded, would have been proper under a plea of payment pids darrein continuance, but without such plea, it was irrelevant to the issue, and therefore, inadmissible.
Judgment affirmed.